TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00672-CV



                             In re Banner Life Insurance Company


                    ORIGINAL PROCEEDING FROM TOM GREEN COUNTY



                                            ORDER

PER CURIAM

               Relator Banner Life Insurance Company filed a petition for a writ of mandamus

challenging aspects of the district court’s October 16, 2013 rulings in cause number B-11-0346-C,

Stephanie Lanford v. Banner Life Insurance Co., Paul Aidala, and Rebecca Aidala. See Tex. R.

App. P. 52.1. Banner also filed a motion for emergency stay pending this Court’s consideration of

the mandamus petition. See Tex. R. App. P. 52.10(a).

               We grant the motion for emergency stay pending this Court’s consideration of

the mandamus petition and stay the trial of this matter until further order of this Court. See Tex. R.

App. P. 52.10(b).

               The Court requests that real parties in interest file responses to Banner’s petition

for writ of mandamus on or before Monday, October 28, 2013. See Tex. R. App. P. 52.8(b)(1).

               It is ordered October 18, 2013.



Before Chief Justice Jones, Justices Rose and Field